Per Curiam. Counsel for the Estate of Stephanie Michelle Jungkind moves this court for the release of all evidence in the court’s custody as a result of the criminal appeal. See Catlett v. State, 321 Ark. 1, 900 S.W.2d 523 (1995). Counsel for the Estate requests this in order to use those exhibits in a civil trial where the cause of action arises out of the death of Ms. Jungkind.  The request for the release of exhibits to counsel for the Estate is denied. The Clerk of the Supreme Court will permit counsel for the Estate to photograph exhibits from the record of Catlett’s criminal trial and will certify those photographic copies as true and correct representations of the exhibits involved.